Citation Nr: 1451818	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  95-16 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for chronic low back strain with degenerative disc disease.  

2.  Entitlement to a disability rating in excess of 30 percent for major depressive disorder.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  A May 1994 rating decision claim awarded the Veteran an increased rating for his chronic low back strain with degenerative disc disease, assigning a 20 percent disability rating, effective October 21, 1993.  The Veteran disagreed with both the rating and the effective date assigned for this disability and perfected an appeal on these issues.  In a September 2004 Board decision, the earlier effective date issue was awarded and the issue of an increased rating for chronic low back strain with degenerative disc disease was remanded for additional development.  This claim was denied in a November 2006 Board decision.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court) which, by a December 2008 Memorandum Decision, vacated the Board's November 2006 decision and remanded the case for action consistent with the Court's decision.  Thereafter, the Board remanded the claim for further development in November 2009.  

In a February 2013 rating decision, the RO denied an increased rating for major depressive disorder and denied entitlement to a TDIU.  The Veteran perfected an appeal on both these issues.  

Although the Veteran has perfected an appeal on his claim for entitlement to TDIU, filed in March 2010, the record reflects that the Veteran has applied for entitlement to TDIU on several occasions during the entire pendency of the appeal of his claim for a disability rating in excess of 40 percent for chronic low back strain with degenerative disc disease, dating as far back as July 1997.  See July 1997, October 1998, July 2008 and March 2010 VA Forms 21-8940, Application for Increased Compensation Based on Unemployability.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), and as he is trying to establish his entitlement to the maximum possible rating for his service-connected disabilities on appeal, which at least partly forms the basis of his TDIU claim, this TDIU claim will be considered as part of the determination of the appropriate rating for his service-connected chronic low back strain with degenerative disc disease and major depressive disorder disabilities on appeal, rather than as a separate claim.  See also Hurd v. West, 13 Vet. App. 449 (2000); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  As such, the TDIU claim originates from the date the Veteran filed his claim for an increased rating for chronic low back strain with degenerative disc disease.  

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflects that additional records have been added to the present appeal and these records have been reviewed.  

The issues of increased ratings for chronic low back strain with degenerative disc disease and major depressive disorder and entitlement to a TDIU prior to November 18, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that, from November, 18 2010, the Veteran's service-connected disabilities have rendered him incapable of obtaining or maintaining employment that could be considered substantially gainful, not just marginal, when considering his level of education, prior work experience and training, but not his advancing age and disabilities that are not service-connected.  


CONCLUSION OF LAW

The criteria are met for a TDIU from November 18, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16(a), 4.18 and 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2014).  The legislation has eliminated the well-grounded claim requirement, has expanded the duty of VA to notify the appellant and the representative, and has enhanced its duty to assist an appellant in developing the information and evidence necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

After reviewing the relevant evidence, the Board finds that a TDIU is warranted from November 18, 2010, the date from which the scheduler criteria of 38 C.F.R. § 4.16(a) have been met.  See 38 C.F.R. § 4.16 (a).

Total disability ratings are authorized for any disability or combination of disabilities, provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

The schedular criteria of 38 C.F.R. § 4.16(a) for a TDIU have been met from November 18, 2010.  From November 18, 2010, the Veteran has been service connected for chronic low back strain with degenerative disc disease, lumbosacral spine, rated as 40 percent disabling; major depressive disorder associated with chronic low back strain with degenerative disc disease, lumbosacral spine, rated as 30 percent disabling; radiculopathy of the left lower extremity associated with chronic low back strain with degenerative disc disease, lumbosacral spine, rated as 20 percent disabling; radiculopathy of the right lower extremity associated with chronic low back strain with degenerative disc disease, lumbosacral spine, rated as 20 percent disabling; hemorrhoids, rated as 10 percent disabling; and residuals of a right wrist fracture, rated as 10 percent disabling.  The Veteran has had a combined 80 percent rating effective since March 30, 2012 and a combined 70 percent rating, effective since November 18, 2010.  See 38 C.F.R. § 4.25 (VA's Combined Ratings Table).  He therefore meets the threshold minimum rating requirements of § 4.16(a) for consideration of a TDIU from November 18, 2010, without having to resort to the special extra-schedular provisions of § 4.16(b).

The Veteran last worked as a bus driver in June 1988 and has not worked in any capacity since.  Although various VA compensation examiners have found him employable in a sedentary work capacity, no VA examiner has taken into account both the Veteran's physical and mental disabilities which are service-connected.  Recently, a November 2012 VA General Medical Examination was provided for an opinion only regarding the Veteran's employability with respect to service-connected disabilities, however, no physical or mental examination of each disability was provided and the examiner only addressed the Veteran's degenerative disc disease and rheumatoid arthritis in finding that he was limited to light physical and/or sedentary work, without consideration of his service-connected major depressive disorder.  The Board observes that the Veteran is not service-connected for rheumatoid arthritis and is only provided nonservice connected pension for this disability.  The October 2013 and May 2014 opinions provided by the Veteran's treating VA physician, Dr. J.K., M.D., however, specifically considered his most disabling service-connected disabilities, including chronic low back strain with degenerative disc disease, radiculopathy of the lower extremities and major depressive disorder, in finding that these disabilities rendered the Veteran unable to obtain or maintain full-time gainful employment, without consideration of other nonservice-connected disabilities.  

Additionally, in a March 2009 Vocational Rehabilitation Counselor's Statement, the counselor found that, considering the Veteran's significant physical limitations and realistic expectations, it was his opinion that the Veteran would not be successful in any vocational rehabilitation program that was directed toward competitive employment.  The counselor's conclusions included consideration of the Veteran's service-connected chronic low back strain with degenerative disc disease and the disabilities for which the Veteran received nonservice connected pension.  

Based on the foregoing, the Board finds the evidence supporting this TDIU claim is as probative as that against this claim.  And in this circumstance the Board must resolve this reasonable doubt in the Veteran's favor and grant his claim for TDIU from November 18, 2010, the date from which the Veteran met the scheduler criteria under 4.16(a).  38 C.F.R. § 4.3.  


ORDER

A TDIU from November 18, 2010 is granted, subject to the statutes and regulations governing the payment of VA compensation.  


REMAND

In the current case, the Veteran submitted a request for a Travel Board hearing before a member of the Board in his October 2013 VA form 9.  The record reflects that, to date, a hearing has not been scheduled.  The Veteran is entitled to a hearing before the Board as a matter of right.  38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2014).  Under the circumstances, the Board has no discretion and the case must be remanded to afford the Veteran the opportunity to testify at the requested Travel Board hearing for the issues of a disability rating in excess of 40 percent for chronic low back strain with degenerative disc disease, a disability rating in excess of 30 percent for major depressive disorder, and entitlement to a TDIU prior to November 18, 2010.  See id.  Notice of the scheduled hearing should then be sent to the Veteran's latest address of record. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a Veterans Law Judge for the issues on appeal.  Notify the Veteran of the date, time, and location of this hearing at his latest address of record.  Place a copy of the notification letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


